Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the application filed on 03/25/2021. Claims 2-26 are pending in this application. Claims 2, 14 and 26 are independent claims. Claim 1 is canceled.

Double Patenting
2. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or 
		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. Claims 2-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10802945. 
This is a provisional obviousness-type double patenting rejection.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the set of system claims and product claims of the instant application have similar limitations of the method claims of US Patent 10802945.


Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 2, 3, 6, 7-11, 14-15, 18-23, 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dullien (“Graph-based comparison of Executable Objects”), in view of Yoshida (US Patent 10152406), in view of Hsu (US PGPub 20060190105), and further in view of Douros (US PGPub 20110016354).

As per Claim 2, Dullien teaches of a method for differences between a first executable dataflow graph and a second executable dataflow graph, each dataflow graph executable to process data records received by the dataflow graph, each dataflow graph including one or more nodes representing data processing components and one or more links representing flows of data records between components (Intro, While programs that compare different versions of the same source code file have been in widespread use for many years, very little focus has so far been placed on the importance of detecting and analyzing changes between two versions of the same executable. 3 Structural Code Analysis. Comparing different variants of the same executable (or just two arbitrary executables that share a significant amount of code) has to deal with the problem of the same source code being compiled to conceivably very different representations on the assembly level. A number of common changes that occur between two variants of the same executable. 3.2 An executable as Graph of Graphs. We treat the executable as a graph of graphs. This means that the executable is viewed as a multi-edged directed graph A which has all functions retrieved from the disassembly as nodes and the call relations between these functions as edges. Every node Ani 2 An is a graph itself, with it’s nodes consisting of the individual basic blocks in the disassembly and the edges representing their branch relations. Such graphs are usually called control flow graphs or short cfg)
Dullien does not specifically teach, however Yoshida teaches of by a computer, comparing at least a portion of a specification of the first executable dataflow graph and at least a portion of a specification of the second executable dataflow graph to identify one or more differences between the at least a portion of the first dataflow graph and the at least a portion of the second dataflow graph, wherein the specification of a given executable dataflow graph defines one or more nodes each representing a data processing component configurable to define an operation to be performed to process data records, the comparing of at least a portion of the specification of the first dataflow graph and the at least a portion of the specification of second dataflow graph including at least one of: (1) identifying a particular node or link of the first dataflow graph that does not correspond to any node or link defined by the specification of the at least a portion of the second dataflow graph, and (2) identifying a first node or link of the first dataflow graph that corresponds to a second node or link defined by the specification of the at least a portion of the second dataflow graph, and identifying a difference between the first node or link and the second node or link; and  (Claim 7, … generating a first flow graph with respect to a software program, the first flow graph including one or more of the following: a first control-flow graph and a first data-flow graph; locating a fault in the software program using a test suite; modifying, using a repair template after generating the first flow graph, the software program in response to locating the fault; generating a second flow graph with respect to the software program after modifying the software program, the second flow graph including one or more of the following: a second control-flow graph and a second data-flow graph; detecting a difference in the second flow graph with respect to the first flow graph based on a comparison between the first flow graph and the second flow graph; and comparing the difference in the second flow graph with respect to the first flow graph against one or more of a plurality of anti-pattern conditions to determine whether the difference satisfies at least one of the plurality of anti-pattern conditions, the plurality of anti-pattern conditions indicating types of modifications that are improper and being based on one or more of the following software program modifications: And Col 6, lines 4-25, By way of example, FIG. 1F illustrates example code 150 that may include a statement 152 and a statement 154. The statement 152 may define a variable "tmp" that may be used at the statement 154. A corresponding data-flow graph may include a first node that corresponds to definition of "tmp" at the statement 152 and a second node that corresponds to use of "tmp" at the statement 154, in which an edge may point from the first node to the second node. The edge pointing from the first node to the second node may be considered an "incoming edge" with respect to the second node. A deletion of the statement 152 may satisfy an anti-pattern because it may delete the definition of "tmp" such that "tmp" may be undefined when used at the statement 154. In terms of the corresponding data-flow graph, deletion of the statement 152 may result in deletion of the first node and the edge connecting the first node and the second node such that an incoming edge of the corresponding data-flow graph may be 
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add by a computer, comparing a specification of the first executable dataflow graph and a specification of the second executable dataflow graph to identify one or more differences between the first dataflow graph and the second dataflow graph, wherein the specification of a given executable dataflow graph defines one or more nodes each representing a source of data to be processed by the dataflow graph, one or more nodes each representing a data processing component defining an operation to be performed to process the data from the source of data, and one or more nodes each representing a destination for data processed by the dataflow graph; the comparing of the first dataflow graph and the second dataflow graph including at least one of: (1) identifying a particular node or link of the first dataflow graph that does not correspond to any node or link of the second dataflow graph, and (2) identifying a first node or link of the first dataflow graph that corresponds to a second node or link of the second dataflow graph, and identifying a difference between the first node or link and the second node or link, as conceptually seen from the teaching of Yoshida, into that of Dullien because this modification can help analyze and compare two versions of the software by representing as data flow graphs including nodes and links.
Neither Dullien nor Yoshida specifically teaches, however Hsu teaches of displaying the differences between a first executable dataflow graph and a second executable dataflow graph; displaying, in a graph editing interface, a graphical representation of at least some of the nodes or links of the first dataflow graph or the second dataflow graph, the graphical representation including a graphical indicator of at least one of (1) the identified particular node or link (1) the identified difference between the first node or link and the second node or link. (Fig. 4 and par 7, a user may assemble a graphical program by selecting various icons or nodes, which represent desired More specifically, in the embodiment described below, each graphical program is referred to as or represented by a respective graph, and each determined difference is represented by a respective pair of sub-graphs (e.g., graphical sub-programs), e.g., a first sub-graph, referred to below as sub-graph A, including one or more nodes and zero or more edges in the first graph (i.e., the first graphical program), and a respective second sub-graph, referred to below as sub-graph B, comprising one or more nodes and zero or more edges in the second graph (i.e., the second graphical program).) 
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add displaying the differences between a first executable dataflow graph and a second executable dataflow graph; displaying, in a graph editing interface, a graphical representation of at least some of the nodes or links of the first dataflow graph or the second dataflow graph, the graphical representation including a graphical indicator of at least one of (1) the identified particular node or link (1) the identified difference between the first node or link and the second node or  and Yoshida because this modification can help analyze the difference between two graphs by displaying the comparison results of the two or more data flow graphs.
None of Dullien, Yoshida and Hsu specifically teaches, however Douros teaches of wherein the dataflow graph is configured to, when executed, (1) receive and process data records from a data source and (2) provide processed data records to a data sink;  (FIG. 1 is a block diagram of an exemplary data processing system 100. Data is passed through a sequence of data processing components of a dataflow graph that processes a flow of data from one or more data sources to one or more data sinks. Any of the various data processing components in the dataflow graph can be implemented by processes running on separate processing devices, or multiple data processing components may be implemented by one or more processes running on a single processing device. Data may be processed in batches that identify a set of input data records to be processed by the system 100.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the dataflow graph is configured to, when executed, (1) receive and process data records from a data source and (2) provide processed data records to a data sink, as conceptually seen from the teaching of Douros, into that of Dullien, Yoshida and Hsu because this modification can help analyze the differences between two graphs by displaying their data flow from the origin such as data source to the destination such as data sink.
As per Claim 3, Dullien further teaches of the method of claim 2, in which identifying a difference between the first node or link and the second node or link includes identifying a difference between a resolved parameter of the first node or link and a resolved parameter of the second node or link. (Abstract, The most interesting applications in the realm of security are in malware analysis where the analysis of a family of trojans or viruses can be reduced to analyzing the differences between the variants, and in recovering the details of fixed vulnerabilities when the vendor of the security patch refuses to disclose details. 3 Structural Code Analysis, Comparing different variants of the same 
sc(x, A, _) :=_ a if 9 a2A8b2A,b6=a|x − (a + _)| < |x − (b + _)|
; else
During the propagation of fixed points as described in 4.3.2, the _ parameter is calculated by calculating the difference between the two signatures in the fixedpoint.)
As per Claim 6, Hsu teaches of the method of claim 2, in which the graphical indicator includes a symbol positioned near the first, second, or particular node or link. (par 200, In 612, once diff determines the differences between the two graphical programs, diff may display an indication of the differences on the display screen of the computer system 82. In one embodiment, diff highlights differences by drawing a geometric symbol, such as an ellipse or circle, around the differences, as shown in FIG. 9A.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the graphical indicator includes a symbol positioned near the first, second, or particular node or link, as conceptually seen from the teaching of Hsu, into that of Dullien and Yoshida because this modification can help analyze the difference between two graphs by displaying the comparison results of the two or more data flow graphs.
As per Claim 7, Hsu teaches of the method of claim 2, including enabling access to information indicative of the identified difference responsive to user interaction with the graphical indicator. (par 14, Information regarding a first graphical program may be received. Information regarding a second graphical program may also be received. A graphical program may comprise a plurality of nodes representing components in the represented system, and optionally interconnections representing physical, logical, and/or data coupling between the components or resources. Note that the first and second graphical programs may be of any type, e.g., the first system and the second system may each 
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add enabling access to information indicative of the identified difference responsive to user interaction with the graphical indicator, as conceptually seen from the teaching of Hsu, into that of Dullien and Yoshida because this modification can help analyze the difference between two graphs by displaying the comparison results of the two or more data flow graphs.
As per Claim 8, Hsu teaches of the method of claim 2, in which the first dataflow graph contains a first dataflow subgraph and in which the second dataflow graph contains a second dataflow subgraph, and including: comparing a specification of the first dataflow subgraph and a specification of the second dataflow subgraph to identify one or more differences between the first dataflow subgraph and the second dataflow subgraph. (par 21, each graphical program may be referred to as or represented by a respective graph, and each determined difference may be represented by a respective pair of sub-graphs (e.g., graphical sub-programs), e.g., a first sub-graph, referred to below as sub-graph A, including one or more nodes and zero or more edges in the first graph (i.e., the first graphical program), and a respective second sub-graph, referred to below as sub-graph B, 
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the first dataflow graph contains a first dataflow subgraph and in which the second dataflow graph contains a second dataflow subgraph, and including: comparing a specification of the first dataflow subgraph and a specification of the second dataflow subgraph; and based on the comparing, identifying one or more differences between the first dataflow subgraph and the second dataflow subgraph, as conceptually seen from the teaching of Hsu, into that of Dullien and Yoshida because this modification can help analyze the difference between two graphs by displaying the comparison results of the two or more data flow graphs.As per Claim 9. Hsu teaches of the method of claim 8, in which the graphical representation includes a hierarchical representation of at least one of the identified differences between the first dataflow graph and the second dataflow graph and at least one of the identified differences between the first dataflow subgraph and the second dataflow subgraph. (par 122, Examples of controls are slides, knobs, switches, buttons and dials. In one embodiment, the controls and indicators include clusters of controls and indicators arranged in a hierarchical manner. Par 123, Preferably, the user interface panel 
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add a hierarchical representation of at least one of the identified differences between the first dataflow graph and the second dataflow graph and at least one of the identified differences between the first dataflow subgraph and the second dataflow subgraph, as conceptually seen from the teaching of Hsu, into that of Dullien and Yoshida because this modification can help analyze the difference between two graphs by displaying the comparison results of the two or more data flow graphs.

As per Claim 10. Hsu teaches of the method of claim 2, in which identifying a first node or link that corresponds to a second node or link includes identifying the first node based on one or more of (1) a name of the first node or link and second node or link and (2) an identifier of the first node or link and second node or link. (par 15, For example, in some embodiments the information may include the graphical programs themselves. In other embodiments, the information regarding a graphical program may include one or more of: an abstract representation of the graphical program, e.g., a data structure or description specifying the plurality of nodes, and optionally, interconnections, component attributes, e.g., identification, sub-components, configuration data, version information, descriptions, deployment, and so forth. Thus, the information regarding each graphical program may include one or more of: the graphical program, a graph of the graphical program, a description of the graphical program, and a data structure specifying the graphical program. The information for each graphical program may also include 
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add identifying a first node or link that corresponds to a second node or link includes identifying the first node based on one or more of (1) a name of the first node or link and second node or link and (2) an identifier of the first node or link and second node or link, as conceptually seen from the teaching of Hsu, into that of Dullien and Yoshida because this modification can help analyze the difference between two graphs by displaying the comparison results of the two or more data flow graphs.As per Claim 11. Hsu teaches of the method of claim 2, in which identifying a first node or link that corresponds to a second node or link includes identifying the first node based on information associated with data flow into or out of the first node and second node. (par 7, A user may assemble a graphical program by selecting various icons or nodes which represent desired functionality, and then connecting the nodes together to create the program. The nodes or icons may be connected by lines representing data flow between the nodes, control flow, or execution flow. Thus the block diagram may include a plurality of interconnected icons such that the diagram created graphically displays a procedure or method for accomplishing a certain result, such as manipulating one or more input variables and/or producing one or more output variables. In response to the user constructing a diagram or graphical program using the block diagram editor, data structures and/or program instructions may be automatically constructed which characterize an execution procedure that corresponds to the displayed procedure. The graphical program may be compiled or interpreted by a computer. Par 79, The nodes in a graphical program may be connected in one or more of a data flow, control flow, and/or execution flow format. The nodes may also be connected in a "signal flow" format, which is a subset of data flow.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add identifying a first node or link that corresponds to a second node or link includes identifying the first node based on information associated with data flow into or out of the  and Yoshida because this modification can help analyze the difference between two graphs by displaying the comparison results of the two or more data flow graphs.

Re Claim 14, it is the computer-readable medium claim, having similar limitations of claim 2. Thus, claim 14 is also rejected under the similar rationale as cited in the rejection of claim 2.

Re Claim 15, it is the computer-readable medium claim, having similar limitations of claim 3. Thus, claim 15 is also rejected under the similar rationale as cited in the rejection of claim 3.

Re Claim 18, it is the computer-readable medium claim, having similar limitations of claim 6. Thus, claim 18 is also rejected under the similar rationale as cited in the rejection of claim 6.

Re Claim 19, it is the computer-readable medium claim, having similar limitations of claim 7. Thus, claim 19 is also rejected under the similar rationale as cited in the rejection of claim 7.

Re Claim 20, it is the computer-readable medium claim, having similar limitations of claim 8. Thus, claim 20 is also rejected under the similar rationale as cited in the rejection of claim 8.

Re Claim 21, it is the computer-readable medium claim, having similar limitations of claim 9. Thus, claim 21 is also rejected under the similar rationale as cited in the rejection of claim 9.

Re Claim 22, it is the computer-readable medium claim, having similar limitations of claim 10. Thus, claim 22 is also rejected under the similar rationale as cited in the rejection of claim 10.

Re Claim 23, it is the computer-readable medium claim, having similar limitations of claim 11. Thus, claim 23 is also rejected under the similar rationale as cited in the rejection of claim 11.

.


7. Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dullien (“Graph-based comparison of Executable Objects”), in view of Yoshida (US Patent 10152406), in view of Hsu (US PGPub 20060190105), in view of Douros (US PGPub 20110016354), and further in view of Parekh (US Patent 7139837).
As per Claim 4, none of Dullien, Yoshida and Hsu and Douros specifically teaches, however Parekh teaches of the method of claim 2, in which identifying a difference between the first node or link and the second node or link includes identifying a difference between an expression for a parameter of the first node or link and an expression for a parameter of the second node or link.. (Col 12, lines 41-62, The rule engine first does a comparison of current values of the expression against the values stored in the path nodes to check if it could take any of the two path edges stored in the path node. If it finds a match, it does not need to do a search to retrieve the next path edge. This enhances the efficiency of the rule engine. The path edges are stored in a path edge table. For each path edge this table also stores the path node that is arrived at as a result of traversing that path edge. The rule engine uses various search mechanisms to decide the path edge to be taken corresponding to a path node. These search mechanisms have been described in detail later.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add identifying a difference between an expression for a parameter of the first node or link and an expression for a parameter of the second node or link, as conceptually seen from the teaching of Parekh, into that of Dullien, Yoshida, Hsu and Douros because this modification can help analyze the difference in the expressions between two graphs by displaying the comparison results of the two or more data flow graphs.
.

8. Claims 5 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dullien (“Graph-based comparison of Executable Objects”), in view of Yoshida (US Patent 10152406), in view of Hsu (US PGPub 20060190105), in view of Douros (US PGPub 20110016354) and further in view of Canright (US PGPub 20060059144).
As per Claim 5, none of Dullien, Yoshida, Hsu and Douros teaches, however Canright teaches of the method of claim 2, in which the graphical indicator is a shading, fill, or color of the first, second, or particular node or link in the graphical representation.  (par 132, In FIG. 7, the process of truncating a graph is shown. Suppose that one wishes to build a subgraph only from the shaded nodes in the left-hand side 71 of FIG. 7; hence the white node, and all links connecting to the white nodes, must be removed. The result is shown in the right-hand side 73 of FIG. 7: only the shaded nodes, and the links connecting them, are retained in the truncated graph. For illustration, one can imagine that choice 3 is being used--so that the white files are files for which U does not have read permission, while U has read permission for the shaded files.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the graphical indicator is a shading or fill of the first, second, or particular node or link in the graphical representation, as conceptually seen from the teaching of Canright, into that of Dullien, Yoshida, Hsu and Douros because this modification can help analyze the difference between two graphs by displaying the comparison results of the two or more data flow graphs.
Re Claim 17, it is the computer-readable medium claim, having similar limitations of claim 5. Thus, claim 17 is also rejected under the similar rationale as cited in the rejection of claim 5.


s 12-13 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dullien (“Graph-based comparison of Executable Objects”), in view of Yoshida (US Patent 10152406), in view of Hsu (US PGPub 20060190105), in view of Douros (US PGPub 20110016354), and further in view of Inchingolo (US PGPub 20050257221).
As per Claim 12, none of Dullien, Yoshida, Hsu and Douros specifically teaches, however Inchingolo teaches of the method of claim 2, in which identifying a first node or link that corresponds to a second node or link includes identifying the first node or link based on nodes or links that are upstream or downstream of the first node or link and second node or link. (par 22, Referring to FIG. 1, a task management system 100 controls the execution of tasks that make up an overall plan according to dependency constraints which specify which tasks in the plan must be completed before others of the tasks are executed. The dependency constraints are represented using a directed dependency graph 132 in which each node 134 of the graph corresponds to a different task in the plan and each directed arc 136 from one node to another indicates an ordering constraint such that the task corresponding to the first ("upsteam”) node must complete before the task corresponding to the second ("downstream") node is executed.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add identifying a first node or link that corresponds to a second node or link includes identifying the first node or link based on nodes or links that are upstream or downstream of the first node or link and second node or link, as conceptually seen from the teaching of Inchingolo, into that of Dullien, Yoshida, Hsu and Douros because this modification can help analyze the difference between two graphs by displaying the comparison results of the two or more data flow graphs.
As per Claim 13, none of Dullien, Yoshida, Hsu and Douros specifically teaches, however Inchingolo teaches of the method of claim 2, including: preparing the first dataflow graph and the second dataflow graph for execution; and comparing the specifications of the prepared first and second dataflow graph. (par 22, Referring to FIG. 1, a task management system 100 controls the execution of 
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add preparing the first dataflow graph and the second dataflow graph for execution; and comparing the specifications of the prepared first and second dataflow graph, as conceptually seen from the teaching of Inchingolo, into that of Dullien, Yoshida, Hsu and Douros because this modification can help analyze the difference between two graphs by displaying the comparison results of the two or more data flow graphs.

Re Claim 24, it is the computer-readable medium claim, having similar limitations of claim 12. Thus, claim 24 is also rejected under the similar rationale as cited in the rejection of claim 12.

Re Claim 25, it is the computer-readable medium claim, having similar limitations of claim 13. Thus, claim 25 is also rejected under the similar rationale as cited in the rejection of claim 13.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193